Citation Nr: 1726326	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-02 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for lumbar strain and degenerative disc disease (lumbar spine disability), in excess of 20 percent for the period from December 31, 2012 to January 23, 2015, and in excess of 40 percent for the period from January 23, 2015. 

2.  Entitlement to a higher initial disability rating in excess of 10 percent for right knee strain with osteoarthritis (right knee disability).

3.  Service connection for a right foot disorder. 

4.  Service connection for a left foot disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Ragheb, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1976 to March 1977.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

On the December 2012 VA Form 9, the Veteran requested a Travel Board hearing; however, in January 2013, the Veteran withdrew the hearing request.  38 C.F.R. 
§ 20.704(e) (2016).  

With respect to the lumbar spine disability, an August 2011 final rating decision granted service connection for the lumbar spine disability, initially assigning a 
10 percent disability rating effective March 17, 2011.  On December 31, 2012, VA received a new claim for increased rating for the lumbar spine disability.  A November 2013 rating decision granted a higher rating of 20 percent effective December 31, 2012 (date of claim for increased rating).  In April 2014, the Veteran filed another claim for increased rating for the lumbar spine disability.  A September 2014 VA examination report shows forward flexion of the lumbar spine to 20 degrees which is considered evidence of worsening of the lumbar spine disability within one year of the November 2013 rating decision.  Accordingly, the Board finds that the November 2013 rating decision did not become final to the extent that it denied a disability rating in excess of 20 percent for the lumbar spine disability.  Based on the foregoing, the Board finds that the lumbar spine disability rating period on appeal starts from December 31, 2012 (first date of claim for increased rating).  

An August 2015 rating decision granted a higher rating of 40 percent for the lumbar spine disability from January 23, 2015, thus creating a "staged" rating for different periods.  Although higher disability ratings have been assigned for the lumbar spine disability, as reflected in the November 2013 and August 2015 rating decisions, the issue remains in appellate status as the maximum rating has not been assigned for any period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

The issues of service connection for a right foot disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the initial rating period from December 31, 2012 to January 23, 2015, the lumbar spine disability was manifested by forward flexion of the lumbar spine to less than 30 degrees.  

2. For the entire rating period from December 31, 2012, the lumbar spine disability has not resulted in unfavorable ankylosis of the entire thoracolumbar spine.

3. For the entire rating period from December 31, 2012, the lumbar spine disability has not resulted in incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.

4. For the entire initial rating period from January 23, 2015, the right knee disability has resulted in painful noncompensable limitation of motion of the right knee.  

5. For the entire initial rating period from January 23, 2015, the right knee disability has not been manifested by recurrent subluxation or lateral instability, limitation of flexion to 30 degrees, limitation of extension to 5 degrees, malunion or non-union of the tibia and fibula, favorable or unfavorable ankylosis, or genu recurvatum with weakness.

6. For the entire initial rating period from January 23, 2015, the Veteran did not have a meniscal tear so as to warrant a separate rating for the symptoms or impairment resulting therefrom. 

7. The Veteran does not have a current left foot disability because he lost the left foot, to include the ankle joint, in a post-service motor vehicle accident in 2000.


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in the Veteran's favor, the criteria for a disability rating of 40 percent, and no higher, for lumbar strain and degenerative disc disease have been met for the rating period from December 31, 2012 to January 23, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

2. For the rating period from January 23, 2015, the criteria for a disability rating in excess of 40 percent for lumbar strain and degenerative disc disease have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5242, 5243 (2016).

3. For the entire initial rating period from January 23, 2015, the criteria for an initial rating in excess of 10 percent for the service-connected right knee strain with osteoarthritis have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2016).

4. The criteria for service connection for a left foot disorder have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With respect to the claim for service connection for left foot disorder, in an April 2015 notice letter sent prior to the initial denial of the claim in the August 2015 rating decision, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claim, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran. 

As the appeal for a higher initial rating arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).

In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009). 

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue adjudicated herein.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records (STRs), post-service VA and private treatment records, relevant VA examination reports, and the Veteran's written statements. 

VA most recently examined the lumbar spine and right knee disabilities in August 2015.  The Board finds that the above-referenced VA examination reports are adequate for purposes of rating the lumbar spine and right knee disabilities on appeal.  The examiners reviewed the case file as well as the Veteran's medical history and complaints and made clinical measures and observations regarding the severity of the lumbar spine and right knee disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal, and no further development is required to comply with the duty to assist in developing the facts pertinent to the appeal.  In view of the foregoing, the Board will proceed with appellate review.

Disability Rating Legal Authority

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two ratings are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods of time in accordance with the facts found.  Such separate disability ratings are known as staged ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).  Here, the Board will evaluate the issue for a higher rating of the original award.  In such cases, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Id.  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  

Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Board has reviewed all the evidence in the Veteran's claims file with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating Analysis for Lumbar Spine Disability

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for DC 5235 to 5243) (General Rating Formula), unless DC 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes (IVDS Rating Formula), whichever method results in the higher rating when all disabilities are combined under 
38 C.F.R. § 4.25 (2015).  38 C.F.R. § 4.71a.  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. 

Under the General Rating Formula, a 10 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  Id.  

A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 30 percent rating is assigned for forward flexion of the cervical spine at 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; favorable ankylosis of the entire thoracolumbar spine; or, unfavorable ankylosis of the entire cervical spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id. 

Under DC 5243 (Intervertebral Disc Syndrome), a 10 percent disability rating is assigned with incapacitating episodes having a total duration of at least 1 weeks but less than 2 weeks during the past 12 months; a 20 percent disability rating is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent disability rating is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.

DC 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

The Veteran is in receipt of a 20 percent rating for the lumbar spine disability for the rating period from December 31, 2012 to January 23, 2015, and a 40 percent rating from January 23, 2015 under the General Rating Formula.  38 U.S.C.A. § 4.71a.  The Veteran has generally contended that a higher rating is warranted because the lumbar spine disability has worsened.  See, e.g., June 2016 VA Form 9.  During the November 2013 VA examination, the Veteran reported daily flare-ups of the lumbar spine disability, inability to bend over to pick anything up off the floor on most days, and difficulty getting out of bed.  During the September 2014 VA examination, the Veteran reported worsening back pain and flare-ups, inability to bend over and pick up anything off the floor or carry anything, and difficulty moving the back.  During the August 2015 VA examination, the Veteran reported low back pain that radiates down certain sides depending on his movement, and that he had been resting in bed the previous several days to help relieve back pain.  

After a review of all the lay and medical evidence of record, the Board finds that, for the rating period from December 31, 2012 to January 23, 2015, the evidence is in relative equipoise that the lumbar spine disability more nearly approximated forward flexion to less than 30 degrees to warrant a 40 percent rating for the above-referenced period.  The November 2013 VA examiner recorded lumbar spine forward flexion to 50 degrees, with painful motion beginning at 20 degrees.  Similarly, the September 2014 VA examiner recorded lumbar spine forward flexion to 40 degrees, with painful motion beginning at 20 degrees.  The September 2014 VA examiner also opined that pain, weakness, fatigability and incoordination could cause an additional loss of 5 degrees of all lumbar spine motions except for extension.  Based on the foregoing, and resolving reasonable doubt in favor of the Veteran, the Board finds that the lumbar spine disability more nearly approximated forward flexion to less than 30 degrees to warrant a 40 percent rating for the rating period from December 31, 2012 to January 23, 2015.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.3, 4.7, 4.59, 4.71a (General Rating Formula).

Because the Board is granting a 40 percent rating for the period from December 31, 2012 to January 23, 2015, the Veteran will be in receipt of a 40 percent rating for the entire rating period from December 31, 2012.  The Board will proceed to analyze whether a disability rating in excess of 40 percent is warranted for the lumbar spine disability at any time during the entire rating period from December 31, 2012.

After a review of the lay and medical evidence of record, the Board finds that, for the entire rating period from December 31, 2012, the weight of the evidence demonstrates that a disability rating in excess of 40 percent is not warranted for the lumbar spine disability.  At no point during the entire rating period from December 31, 2012 did the Veteran have unfavorable ankylosis of the lumbar spine.  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire lumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 5.  Ankylosis is also defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 94 (32d ed. 2012); Colayong v. West, 12 Vet App 524 (1999) (citing Dorland's Illustrated Medical Dictionary 86 (28th ed. 1994)).

The November 2013 VA examiner recorded lumbar forward flexion to 20 degrees and extension to 10 degrees, to include as due to pain and other orthopedic factors and after repetitive use testing.  The September 2014 VA examiner recorded lumbar forward flexion to 20 degrees and extension to 0 degrees, to include as due to pain and other orthopedic factors, and after repetitive use testing.  The August 2015 VA examiner recorded lumbar forward flexion to 30 degrees and extension to 5 degrees, to include as due to pain and other orthopedic factors, and after repetitive use testing.  The August 2015 VA examiner opined that pain, weakness, fatigability, and incoordination do not significantly limit functional ability with flare-ups or repeated use over a period of time.  While the August 2015 VA examiner noted that additional contributing factors of the lumbar spine disability include less movement than normal due to ankylosis and adhesions, the September 2014 VA and August 2015 VA examiners assessed that the Veteran does not have ankylosis of the spine.  While the September 2014 VA examiner recorded lumbar extension to 0 degrees, fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis, which is contemplated under the 40 percent rating assigned under the General Rating Formula.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 5.  

The evidence shows that the lumbar spine is not fixed in flexion or extension, resulting in difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Based on the foregoing, the Board finds that this evidence weighs against a finding of unfavorable ankylosis because the evidence shows motion of the lumbar spine that is not unfavorably ankylosed.  See id. 

The Board has considered and weighed the Veteran's complaints, as well as medical findings, of persistent low back pain, guarding, localized tenderness, and muscle spasm, including during flare-ups, that cause the functional impairment as discussed above, to include difficulties with bending, getting out of bed, prolonged walking and standing, and lifting.  All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, guarding, or localized tenderness, and all the symptoms described by the Veteran are contemplated in the lesser 
20 percent rating criteria under the General Rating Formula either directly as limitation of motion, muscle spasm, guarding, tenderness, or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  To the extent that the Veteran has antalgic gait or abnormal spinal contour resulting from severe muscle spasms, localized tenderness, or guarding, such symptoms are also contemplated in the lesser 20 percent rating criteria under the General Rating Formula.

Throughout the entire rating period from December 31, 2012, the lumbar spine disability has not manifested symptoms or impairment more nearly approximating a schedular rating in excess of 40 percent, including unfavorable ankylosis of the entire thoracolumbar spine.  The range of motion measurements detailed above demonstrate that ankylosis was not present (i.e., the entire thoracolumbar spine was not fixed in flexion or extension) for the entire rating period from December 31, 2012.  VA and private treatment records during this period do not show ankylosis of the spine, and neither the Veteran nor the representative contends that the Veteran has ever had unfavorable ankylosis of the spine.  Because the preponderance of the evidence is against the appeal for a rating in excess of 40 percent for the entire rating period from December 31, 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Because the evidence shows no compensable manifestation of IVDS for the entire rating period from December 31, 2012, the Board finds that the lumbar spine disability is appropriately rated under the General Formula for Diseases and Injuries of the Spine, rather than rating under the Formula for Rating IVDS Based on Incapacitating Episodes.  See November 2013, September 2014, and August 2015 VA examination reports (noting that the Veteran does not have IVDS or incapacitating episodes over the previous 12 months due to IVDS).

Further, the Board finds that a separate rating for neurological impairment associated with the lumbar spine disability is not warranted for any part of the rating period on appeal.  The November 2013, September 2014, and August 2015 VA examiners noted no bowel or bladder dysfunction, radicular pain, or any other signs of symptoms due to radiculopathy.  No neurologic abnormalities were noted.  Based on the evidence of record, the Board finds that a separate rating for neurological impairment is not warranted for any part of the appeal period.

Finally, there is no evidence of record of any scars associated with the lumbar spine disability nor has the Veteran asserted otherwise; therefore, the Board finds that the Veteran is not entitled to a separate compensable rating under Diagnostic Codes 7800 through 7805.  38 C.F.R. § 4.118 (2016).

Initial Rating Analysis for Right Knee Disability

The Veteran is in receipt of a 10 percent disability rating for the service-connected right knee disability for the entire initial rating period from January 23, 2015 based on right knee arthritis and noncompensable limitation of motion.  See 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  The Veteran generally contends that the right knee disability has been manifested by more severe symptomatology than that contemplated by the 10 percent rating assigned because he has constant right knee pain.  See July 2016 VA Form 9.  During the August 2015 VA examination, the Veteran asserted that the right knee pain has worsened, and that he notices right knee popping at times.

The Diagnostic Codes relevant to this case are 5010 and 5256-5263.  DC 5010 provides that arthritis due to trauma is to be rated as degenerative arthritis under DC 5003.  38 C.F.R. § 4.71a.  VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003, or limitation of motion codes (DCs 5260, 5261), and 5257.  See VAOPGCPREC 23-97.  VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating from DC 5257, for arthritis based on X-ray findings and limited motion under DC 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings of arthritis and painful motion under 38 C.F.R. § 4.59.  

Under DC 5003, degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involve.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints, affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

The diagnostic codes that focus on limitation of motion of the knee are DCs 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering DCs 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under DC 5260 (leg, limitation of flexion) and DC 5261 (leg, limitation of extension).

Under DC 5260, a 10 percent rating is assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating is assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating is assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.  

Under DC 5261, a 10 percent rating is assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating is assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating is assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating is assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating is assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a.

After a review of the record, the Board finds that the weight of all the lay and medical evidence of record demonstrates that a rating in excess of 10 percent for the right knee disability is not warranted at any point during the appeal period.  The Board finds that the weight of all the lay and medical evidence is against assignment of a higher rating under DC 5260 as the record establishes that right knee flexion was not limited to 30 degrees at any point during the appeal period.  
38 C.F.R. § 4.71a.  The August 2015 VA examination report showed that right knee flexion was to 95 degrees, to include as due to pain and other orthopedic factors, and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The August 2015 VA examiner concluded that there was no additional loss of flexion due to pain, weakness, fatigability, incoordination, or acute flare-ups after repetitive use over a period of time. 

The Board finds that weight of the lay and medical evidence of record demonstrates that the right knee disability does not warrant a rating in excess of 10 percent under DC 5261 as the evidence does not establish that right knee extension was to 15 degrees.  38 C.F.R. § 4.71a.  The August 2015 VA examination report shows right knee extension was to 0 degrees, to include as due to pain and after repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The August 2015 VA examiner concluded that there was no additional loss of extension due to pain, weakness, fatigability, incoordination, or acute flare-ups after repetitive use over a period of time.  

To the extent that the Veteran had flare-ups of the right knee disability, such flare-ups were considered in the grant of the 10 percent disability rating.  See August 2015 rating decision; June 2016 statement of the case.  The August 2015 VA examiner assessed that pain, weakness, fatigability or incoordination do not significantly limit functional ability with flare-ups or repeated use over a period of time.  DeLuca at 206-07.  To the extent that the right knee causes functional impairment, if such impairment is due to pain, such functional impairment has been included under the 10 percent rating based on limitation of motion, to include as due to pain.  To alternatively consider this as evidence of pain throughout right knee range of motion still does not warrant a rating in excess of 10 percent, but would only raise an assertion of complete ankylosis due to pain with no movement whatsoever.  See 38 C.F.R. § 4.59.  The Court rejected such assertion in Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (rejecting veteran's contention that pain, even if experienced throughout the range of motion on examination, warrants a higher rating under the diagnostic codes providing ratings for limitation of motion).  Rather, it is the functional limitation, i.e., the additional limitation of motion, caused by pain or the other DeLuca factors, that must be considered in determining whether a higher rating is warranted.  See Mitchell, 25 Vet. App. at 38-43 (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).  In this case, the August 2015 VA examiner made a specific finding of no right knee ankylosis, and noted that no change in range of motion was anticipated due to pain, weakness, fatigability, or incoordination, during flare-ups, or with repetitive use of the right knee over time.  

The Board finds that the weight of the lay and medical evidence of record demonstrates that a separate rating is not warranted at any point during the rating period on appeal under DC 5257 as the weight of the evidence establishes that there was no recurrent subluxation or lateral instability of the right knee at any point during the appeal period.  38 C.F.R. § 4.71a.  To the extent that the Veteran has feelings of right knee instability, reports of subjective feeling of giving out, even if credible and found to have occurred, do not establish actual recurrent subluxation or lateral instability.  Subluxation is "incomplete or partial dislocation."  Antonian v. Brown, 4 Vet. App. 179, 182 (1993) (nonprecedential decision citing Dorland's Illustrated Medical Dictionary 1599 (27th ed. 1988)); see also Pond v. West, 12 Vet. App. 341 (1999).  Instability is a "lack of steadiness or stability."  Dorland's Illustrated Medical Dictionary 958 (31st ed. 2007).  Functional instability is the "inability of a joint to maintain support during use."  Id.  Throughout the initial rating period on appeal, the record shows specific medical findings of no recurrent subluxation or lateral instability of the right knee so as to warrant a disability rating under DC 5257.  

The August 2015 VA examiner noted that there is no history of recurrent subluxation or lateral instability.  The August 2015 VA examiner also made specific clinical findings of no anterior instability after performing the Lachman test, no posterior instability after performing the posterior drawer test, or medial-lateral instability by applying valgus/varus pressure to right knee in extension and 30 degrees of flexion.  Accordingly, to the extent that feelings of giving way are similar to pain, and limit the Veteran's lateral stepping, such symptoms have been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca, 8 Vet. App. 202.  

The Board has additionally considered the Veteran's complaints of right knee popping.  To the extent that right knee popping is similar to pain or stiffness, and causes limitation of knee motion, such symptom has been considered under limitation of motion due to pain, to include as due to flare-ups of pain.  Id.

The Board has additionally considered other diagnostic codes to provide the Veteran with the most beneficial disability rating for the right knee disability.  See Schafrath, 1 Vet. App. at 595.  In this regard, because the weight of the lay and medical evidence shows no right knee ankylosis, semilunar, dislocated cartilage with frequent episodes of "locking," pain, and effusion into the joint, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DCs 5256, 5258, 5259, 5262, and 5263 do not apply for the entire initial rating period on appeal.  38 C.F.R. § 4.71a; see also August 2015 VA examination report (noting that the Veteran has no meniscal conditions).  Further, the evidence reflects that the Veteran has not undergone right knee replacement, so DC 5055 is also inapplicable.  See September 2014 VA examination report.  Finally, while the August 2015 VA examination report indicates that the Veteran has degenerative arthritis of the right knee, the Veteran is already in receipt of a 10 percent rating for the entire initial rating period on appeal based on arthritis and painful noncompensable limitation of motion.  VAOPGCPREC 23-97; VAOPGCPREC 9-98; 38 C.F.R. §§ 4.59, 4.71a, DC 5003.  

For these reasons, the Board finds that the preponderance of the evidence weighs against the assignment of a disability rating for the right knee disability in excess of 10 percent for the entire initial rating period on appeal.  38 U.S.C.A. § 5107; 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.71a.




Extraschedular Referral Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the lumbar spine and right knee disabilities for any part of the rating period on appeal.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); see Fanning v. Brown, 
4 Vet. App. 225, 229 (1993).  

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

Turning to the first step of the Thun extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the Veteran's lumbar spine disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's lumbar spine disability has manifested in painful movement, muscle spasm, guarding, antalgic gait, and limitation of motion due to pain, and during flare-ups.  The schedular criteria for rating the lumbar spine disability specifically provide for ratings based on the presence of painful motion, whether or not such pain radiates; limitations of motion of the spine including due to pain and other orthopedic factors that result in functional impairment (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, Mitchell); and other clinical findings such as muscle spasm, guarding, abnormal gait, and abnormal spinal contours; and on the basis of incapacitating episodes.  See Schafrath at 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca at 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell at 33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria); see also Mitchell at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatologies of the ailments).  

All the symptomatology and functional impairment described above result from the limitation motion of the lumbar spine, to include as due to pain, stiffness, muscle spasm, and all the symptoms described by the Veteran are contemplated in the schedular rating assigned under the General Rating Formula for Spine Disabilities either directly as limitation of motion or muscle spasm or tenderness or antalgic gait, or indirectly as orthopedic factors that limit motion and function.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 4.71a; DeLuca, 8 Vet. App. at 206-07.  

The schedular rating criteria specifically include tenderness, spasm, and any and all limitations of motion of the spine in any direction, including in flexion, extension, lateral flexion, and rotation of the spine.  38 C.F.R. § 4.71a, Plate V.  Such symptoms and impairment are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  Therefore, the Board finds that the record does not reflect that the lumbar spine disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher disability rating on an extraschedular basis.

The Board next finds that all the symptomatology and impairment caused by the service-connected right knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria provide for limitation of motion due to pain, and DCs 5256-5263, specifically provide for disability ratings based on limitation of motion, including as due to pain, lack of endurance, weakness, fatigability, and other limiting orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also Schafrath at 592; Deluca at 206-07; Burton, 25 Vet. App. at 4; Sowers, 27 Vet. App. 472; Mitchell at 33-36 (2011); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan, 24 Vet. App. at 161.

In this case, considering the lay and medical evidence, the right knee disability has been manifested by pain, popping, and painful noncompensable limitation of motion of the right knee; these findings and symptoms are contemplated by the schedular rating criteria.  The symptom of popping is similar to crepitation, which is defined as a sound like that made by throwing water into a fire...the noise made by rubbing together the ends of a fractured bone.  See Burton at 6 (quoting Dorland's Illustrated Medical Dictionary 437 (31st ed. 2007).  Crepitation is considered under the schedular rating criteria under 38 C.F.R. § 4.59 (Crepitation whether in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased).  To the extent that popping was painful, and caused limitation of knee motion, this symptom has been considered under limitation of motion due to pain, weakness, incoordination, or fatigability, and flare-ups of pain, which are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a; see also DeLuca.  The Board has additionally considered ratings under alternate schedular rating criteria.  See 38 C.F.R. § 4.20; Mauerhan, 16 Vet. App. 436.  Therefore, the Board finds that the record does not reflect that the Veteran's right knee disability is so exceptional or unusual as to warrant referral for consideration of the assignment of a higher rating on an extraschedular basis.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The service-connected disabilities are lumbar strain and degenerative disc disease and right knee strain with osteoarthritis.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  In the absence of exceptional factors associated with the service-connected lumbar spine and right knee disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Service Connection for a Left Foot Disorder

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  As a general matter, service connection may be established for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  This has been interpreted as a three-element test: 
(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 
557 F.3d 1363, 1366 (Fed. Cir. 2009).

With any claim for service connection (under any theory of entitlement), it is necessary for a current disability to be present.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

The Veteran contends that service connection for a left foot disorder is warranted because he has pes planus of the left foot that had its onset in and was a result of active service.  See May 2017 appellant's brief. 

After a review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran does not have a current left foot disability.  The record reflects that the Veteran has nonservice-connected below knee amputation of the left lower extremity.  At the June 2011 VA examination of the feet, the Veteran reported that he lost the left leg below the knee in a motor vehicle accident in 2000.  See also April 2011 VA treatment record; May 2014 private podiatry examination and treatment report.  In a July 2013 letter, Dr. G.N. noted that the Veteran was involved in a motor vehicle accident in 2000 with resulting injuries, to include losing the left leg below the knee due to burns from the motor vehicle accident.  Because the Veteran lost the left lower extremity below the knee due to nonservice-connected injury, the Veteran does not have a current left foot disability because the left foot, to include the ankle joint, is absent due to the post-service motor vehicle accident.  In the absence of evidence of a present disability, there can be no valid claim.  Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In consideration of the foregoing, the Board finds that the preponderance of the evidence is against the appeal for service connection for a left foot disorder; therefore, the appeal must be denied.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

An increased disability rating for lumbar strain and degenerative disc disease, of 40 percent for the period from December 31, 2012 to January 23, 2015, is granted; a rating in excess of 40 percent for the entire rating period from December 31, 2012 is denied. 

An initial disability rating in excess of 10 percent for the service-connected right knee strain with osteoarthritis, for the entire initial rating period from January 23, 2015, is denied.  

Service connection for a left foot disorder is denied. 


REMAND

Service Connection for a Right Foot Disorder

The Veteran contends that service connection for a right foot disorder is warranted because right foot problems started in service.  Specifically, the Veteran asserted that he has constant pain on the top and bottom of the right foot, and that he has right foot rash most of the time.  The Veteran stated that he started having right foot problems, including pain and rash, during service in 1976 due to wearing military boots and resulting foot sweat.  See, e.g., August 2011 notice of disagreement; December 2012 VA Form 9.  The Veteran is competent to report pain and skin symptoms that the Veteran experiences at any time.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (a veteran is competent observe skin conditions such as boils, blotches, and rashes).  

The June 2011 VA examination report shows a diagnosis of right foot pes planus and degenerative arthritis, and a November 2014 VA treatment record shows a diagnosis of right foot plantar fasciitis.  An October 1976 service treatment record shows that the Veteran complained of pain after he stubbed the third digit of the right foot.  The October 1976 service clinician noted an abrasion with secondary infection on the lateral side of the third digit of the right foot.  The January 1977 service separation examination shows a normal clinical evaluation of the skin and feet.  A February 1977 service treatment record shows a notation of sores between the toes and the Veteran was noted to have tinea with wet macerated skin.

The Veteran underwent a VA examination of the right foot in June 2011.  The June 2011 VA examiner opined that, based on the available information in the service records, the right foot pes planus and degenerative arthritis is less likely than not due to or related to the conditions treated in service; however, the June 2011VA examiner did not provide a rationale for this opinion, or elaborate on the conditions for which the Veteran was treated in service.  As such, the June 2011 VA examiner's opinion is inadequate to establish service connection for a right foot disability.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an opinion without any rationale against which to evaluate the probative value of his determination is inadequate); Barr, 21 Vet. App. at 312 (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Based on the foregoing, the Board finds that a new VA examination with opinion would assist in determining the etiology of the current right foot disability.  




TDIU

Entitlement to a TDIU is potentially an element of all rating issues.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to age or to the impairment caused by non-service-connected disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In this case, the Veteran reported that he worked as a diesel/auto mechanic, but that he had not been able to work for 20 years because of generalized arthritis.  See November 2013 VA examination report.  The September 2014 VA examiner noted that the lumbar spine disability impacts the Veteran's ability to work in that the Veteran cannot perform repetitive bending or twisting at the waist or moderate-to-heavy lifting.  Similarly, the August 2015 VA examiner noted that the lumbar spine disability impacts the Veteran's ability to work in that the Veteran may have difficulty with prolonged walking and standing.  In July 2013, Dr. G.N. opined that the Veteran's infirmities are totally and permanently disabling.  In providing this opinion, Dr. G.N. noted that the Veteran was involved in a motor vehicle accident in 2000 with resulting injuries, to include losing the left leg below the knee due to burns.  Dr. G.N. indicated that the Veteran suffers from degenerative arthritis in multiple sites, to include the hips, knees, and right ankle, as well as right shoulder bursitis.  As such, Dr. G.N.'s opinion is based on both the service-connected right knee disability and other nonservice-connected disabilities. 

In accordance with Rice, the Board is construing this evidence, specifically the September 2014 and August 2015 VA examination reports, as well as the July 2013 opinion by Dr. G.N., to raise a new claim for a TDIU; however, further development is necessary prior to analyzing this TDIU claim on the merits.  The Veteran has not been provided with the appropriate VCAA notice in conjunction with the raised claim for a TDIU.  Moreover, a VA opinion, preferably by a vocational specialist, may help determine whether the Veteran is unable to obtain or pursue substantially gainful employment due solely to the service-connected disabilities.  Friscia v. Brown, 7 Vet. App. 294 (1994).  Any records or evidence identified by the Veteran as relevant to a claim for TDIU should be obtained; therefore, on remand, after providing appropriate notice to the Veteran, such records should be requested and an opinion should be afforded.

Accordingly, the issues of service connection for a right foot disorder and entitlement to a TDIU are REMANDED for the following actions:

1. Schedule the appropriate VA examination with opinions in order to assist in determining the etiology of any current right foot disorder, to include any right foot skin disorders.  The relevant documents in the record should be made available to the examiner, who should indicate on the examination report that he/she has reviewed the documents in conjunction with the examination.  A detailed history of relevant symptoms should be obtained from the Veteran. All indicated studies should be performed.  A rationale for all opinions with a reference to the relevant evidence of record and a discussion of the facts and medical principles involved should be provided.  The examiner is requested to provide the following opinions:

Does the Veteran have a current right foot skin disorder? 

For any right foot skin disorder, is it as likely as not (i.e., probability of 50 percent or more) that a current right foot skin disorder had its onset during, or is otherwise related to service?  In providing this opinion, the VA examiner is requested to comment on the significance of the Veteran's statements that he started experiencing right foot rash in service as a result of wearing military boots, to include as due to sweat.  The VA examiner is also requested to comment on the significance of the February 1977 service treatment record showing a notation of sores between the toes and that the Veteran was noted to have tinea with wet macerated skin, as well as the October 1976 service treatment record noting an abrasion with secondary infection on the lateral side of the third digit of the right foot.
 
For any right foot musculoskeletal disorders, to include diagnosed right foot pes planus, plantar fasciitis, and degenerative arthritis, is it as likely as not (i.e., probability of 50 percent or more) that such right foot disorders had their onset during, or are otherwise related to service?  In providing this opinion, the VA examiner is requested to comment on the significance of the Veteran's statements that he started having right foot pain in service as a result of wearing military boots.  The VA examiner is also requested to comment on the significance of the October 1976 service treatment record noting an abrasion with secondary infection on the lateral side of the third digit of the right foot. 
 
2. Provide the appropriate VCAA notice relating to a claim for a TDIU, and perform any related development (such as a VA Form 21-8940).  

3. Schedule a VA examination to be conducted by a vocational or similar occupational specialist, if possible, to help ascertain the effect of the service-connected disabilities on employability.  The relevant documents in the claims folder should be made available for review in connection with this examination.  

The examiner should provide an opinion as to the Veteran's occupational impairments and limitations resulting from all the service-connected disabilities.  The service-connected disabilities are lumbar strain and degenerative disc disease and right knee strain with osteoarthritis.

The examiner should obtain from the Veteran a full and current employment history.  The examiner should review the relevant evidence in the claims file, to include any prior VA examinations.  

In rendering the opinion, the examiner should consider the Veteran's education, special training, and previous work experience, but should not consider age or the effect of any non-service-connected disabilities.  A rationale should be given for any opinion rendered.

4. Thereafter, the issue of service connection for a right foot disorder should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case.

5. Thereafter, the issue of a TDIU should be adjudicated.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2016).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


